         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 1 of 7
                                                                                   FILED
                                                                               U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT ARKANSAS

                                                                                    SEP    1 2 2019
                           UNITED sTATEs DISTRICT couRT
                           EASTERN DISTRICT OF ARKANSAS
                                                                        J•A~·
                                                                         - ~
                                                                             ~.rw,AC1t,, c~eRK
                                PINE BLUFF DMSION                          y                      Dl!PCLERK



JACK GORDON GREENE                                                                   PLAINTIFF

       v.                       CASE NO. S!J9        -c y- .2. q 3 '71'1
WENDY KELLEY, Secretary, Arkansas
Department of Corrections                                                          DEFENDANT

                     ANSWER TO SECOND AMENDED COMPLAINT

       Comes the Defendant, Wendy Kelley, in her official capacity as Secretary of the

Arkansas Department of Corrections, by and through her attorneys, states as follows:

       1.      Defendant admits that Plaintiff is a prisoner on death row in Arkansas. Defendant

denies the remaining allegations in Paragraph I of the Second Amended Complaint.

       2.      Defendant admits that Plaintiff previously challenged a prior version of Ark. Code

Ann.§ 16-90-506(d)(l) as unconstitutional, that the Circuit Court of Jefferson County, Arkansas

dismissed the complaint, that the Arkansas Supreme Court held the statute unconstitutional and

reversed and remanded the case, and that the Arkansas General Assembly then amended Ark.

Code Ann. § 16-90-506(d)(l). Defendant denies the remaining allegations in Paragraph 2 of the

Second Amended Complaint.

       3.      As to the allegations regarding jurisdiction in Paragraph 3 of the Second

Amended Complaint, Defendant, by separate pleading, has removed this case to the United

States District Court, Eastern District of Arkansas. Defendant states that any remaining

allegations in Paragraph 3 require no response, and to the extent they do, denies them.

       4.      As to the allegations regarding venue in Paragraph 4 of the Second Amended

Complaint, Defendant, by separate pleading, has removed this case to the United States District
         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 2 of 7




Court, Eastern District of Arkansas. Defendant states that any remaining allegations in

Paragraph 4 require no response, and to the extent they do, denies them.

        5.     Defendant admits the allegations in Paragraph 5 of the Second Amended

Complaint.

        6.     Defendant admits the allegations in the first two sentences of Paragraph 6.

Defendant admits that she was formerly the Director of the Arkansas Department of Correction.

Defendant denies the remaining allegations in Paragraph 6.

        7.     Defendant admits the allegations in Paragraph 7 of the Second Amended

Complaint

        8.     Defendant admits the allegations in Paragraph 8 of the Second Amended

Complaint.

       9.      In response to Paragraph 9 of the Second Amended Complaint, Defendant states

that any letter sent by Plaintiff to Defendant speaks for itself. Defendant further states that the

prior version of Ark. Code Ann. 16-60-506(d)(l) speaks for itself. Defendant denies any

remaining allegations in Paragraph 9.

        10.    In response to Paragraph 10 of the Second Amended Complaint, Defendant states

that any communications sent by Defendant to Plaintiff, or by Plaintiff to Defendant, speak for

themselves. Defendant denies any remaining allegations in Paragraph 10.

        11.    Defendant admits the allegations in Paragraph 11 of the Second Amended

Complaint. Pleading affirmatively, Defendant advised Plaintiff's counsel by letter dated October

5, 2017 of her findings regarding Plaintiff's competence.




                                                  2
         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 3 of 7




        12.      Defendant admits that Plaintiff filed an Amended Complaint alleging additional

facts on October 20, 2017. Defendant denies any remaining allegations in Paragraph 12 of the

Second Amended Complaint.

        13.      In response to Paragraph 13 of the Second Amended Complaint, Defendant states

that the circuit court's speak for themselves. Defendant denies any remaining allegations in

Paragraph 13.

        14.      In response to Paragraph 14 of the Second Amended Complaint, Defendant

admits that the Arkansas Supreme Court stayed Plaintiffs execution on November 7, 2017.

Defendant denies any remaining allegations in Paragraph 14.

        15.      In response to Paragraph 15 of the Second Amended Complaint, Defendant states

that the Arkansas Supreme Court's opinions speak for themselves. Defendant denies any

remaining allegations in Paragraph 15.

        16.      In response to Paragraph 16 of the Second Amended Complaint, Defendant states

that Ark. Code Ann. 16-60-506(d)(l) speaks for itself. Defendant denies any remaining

allegations in Paragraph 16.

        17.      The previous paragraphs of this Answer are incorporated by reference as if fully

stated herein.

        18.      The allegations in Paragraph 18 of the Second Amended Petition are a conclusion

oflaw to which a response is not required. To the extent a response is necessary, Defendants

deny the allegations in Paragraph 18 of the Second Amended Complaint.

        19.      The allegations in Paragraph 19 of the Second Amended Petition are a conclusion

oflaw to which a response is not required. To the extent a response is necessary, Defendants

deny the allegations in Paragraph 19 of the Second Amended Complaint.



                                                 3
         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 4 of 7




        20.      The allegations in Paragraph 20 of the Second Amended Petition are a conclusion

of law to which a response is not required. Defendant admits that her title has changed from

Director of the Arkansas Department of Correction to Secretary of the Arkansas Department of

Corrections and that Dexter Payne now has the title Director of the Division of Correction.

Defendant denies any remaining allegations of Paragraph 20 of the Second Amended Complaint.

        21.      Defendant denies the allegations of Paragraph 21 of the Second Amended

Complaint.

        22.      Defendant denies the allegations of Paragraph 22 of the Second Amended

Complaint.

        23.      Defendant denies the allegations of Paragraph 23 of the Second Amended

Complaint.

        24.      Defendant denies the allegations of Paragraph 24 of the Second Amended

Complaint.

        25.      Defendant denies the allegations of Paragraph 25 of the Second Amended

Complaint.

        26.      Defendant denies the allegations of Paragraph 26 of the Second Amended

Complaint.

       27.       The previous paragraphs of this Answer are incorporated by reference as if fully

stated herein.

       28.       In response to Paragraph 28 of the Second Amended Complaint, Defendant states

that statute Ark. Code Ann. 16-90-506(d){I) speaks for itself. Defendant denies any remaining

allegation in Paragraph 28 of the Second Amended Complaint.




                                                 4
         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 5 of 7




       29.     The allegations in Paragraph 29 of the Second Amended Petition are a conclusion

oflaw to which a response is not required. To the extent a response is necessary, Defendants

deny the allegations in Paragraph 29 of the Second Amended Complaint.

       30.     Defendant denies the allegations in Paragraph 30 of the Second Amended

Complaint.

       31.     Defendant denies the allegations in Paragraph 31 of the Second Amended

Complaint.

       32.     Defendant denies the allegations in Paragraph 32 of the Second Amended

Complaint.

       33.     Any allegation not specifically admitted by Defendant in this Answer is denied.

                                      Affirmative Defenses

       34.     Defendant affirmatively states that the Second Amended Complaint fails to state a

claim upon which relief can be granted and, therefore, that it should be dismissed under Federal

Rule of Civil Procedure l 2(b)(6).

       35.     Defendant affirmatively states that Plaintiff's claim should be dismissed because

he lacks standing.

       36.     Defendant affirmatively states that Plaintiff's claims and requests for relief are

barred by the Eleventh Amendment.

       WHEREFORE, Defendant prays that the Second Amended Complaint be dismissed.




                                                 5
Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 6 of 7




                           Respectfully submitted,

                           LESLIE RUTLEDGE
                                  s~neral

                                     Jacobs (2016167)
                            J\ss1stant Solicitor General
                           OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Ph:     (501) 682-2007
                           Fax: (501) 682-2591
                           Email: Dylan.Jacobs@ArkansasAG.gov

                           Counsel for Defendant




                             6
         Case 5:19-cv-00293-JM Document 15 Filed 09/12/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I certify that on September 12, 2019, I elec1lonically filed the foregoing widl the Clerk of
the Court, and served the following via electronic mail:

John C. Williams, Attorney at Law
Federal Public Defender's Office
1401 West Capitol A venue
Suite 490
Little Rock, AR 72201

Scott W. Braden, Attorney at Law
Federal Public Defender's Office
1401 West Capitol A venue
Suite 490
Little Rock, AR 72201

                                                  Isl Dylan L. Jacobs
                                                    Dylan L. Jacobs




                                                7
